MEMBERS MUTUAL FUNDS (a Delaware Business Trust) Amended and Restated DECLARATION OF TRUST As of March 1, 2010 TABLE OF CONTENTS ARTICLE 1 Name and Definitions 1 1.1.Name1 1.2.Definitions1 ARTICLE 2 Nature and Purpose of Trust 2 2.1.Nature of Trust2 2.2.Purpose of Trust2 2.3.Interpretation of Declaration of Trust3 2.3.1.Governing Instrument3 2.3.2.No Waiver of Compliance with Applicable Law3 2.3.3.Power of the Trustees Generally3 ARTICLE 3 Registered Agent; Offices 3 3.1.Registered Agent3 3.2.Offices3 ARTICLE 4 Shares of Beneficial Interest 3 4.1.Shares of Beneficial Interest3 4.2.Number of Authorized Shares3 4.3.Ownership and Certification of Shares3 4.4.Status of Shares4 4.4.1.Fully Paid and Non-assessable4 4.4.2.Personal Property4 4.4.3.Party to Declaration of Trust4 4.4.4.Death of Shareholder4 4.4.5.Title to Trust; Right to Accounting4 4.5.Determination of Shareholders4 4.6.Shares Held by Trust4 4.7.Shares Held by Persons Related to Trust4 4.8.Preemptive and Appraisal Rights5 4.9.Series and Classes of Shares5 4.9.1.Generally5 4.9.2.Establishment and Designation5 4.9.3.Conversion Rights6 4.9.4.Separate and Distinct Nature6 4.9.5.Rights and Preferences6 4.9.5.1.Assets and Liabilities “Belonging” to a Series6 4.9.5.2.Treatment of Particular Items7 4.9.5.3.Limitation on Interseries Liabilities7 4.9.5.4.Dividends7 4.9.5.5.Redemption by Shareholder7 i 4.9.5.6.Redemption by Trust8 4.9.5.7.Prevention of Personal Holding Company Status8 4.9.5.8.Net Asset Value8 4.9.5.9.Maintenance of Stable Net Asset Value8 4.9.5.10.Transfer of Shares8 4.9.5.11.Equality of Shares9 4.9.5.12.Fractional Shares9 4.9.6.Rights and Preferences of Classes9 ARTICLE 5 Trustees 10 5.1.Management of the Trust10 5.2.Qualification10 5.3.Number10 5.4.Term and Election10 5.5.Composition of the Board of Trustees10 5.6.Resignation and Retirement10 5.7.Removal11 5.8.Vacancies11 5.9.Ownership of Assets of the Trust11 5.10.Powers11 5.10.1.Bylaws12 5.10.2.Officers, Agents, and Employees12 5.10.3.Committees12 5.10.3.1.Generally12 5.10.3.2.Executive Committee12 5.10.4.Advisers, Administrators, Depositories, and Custodians12 5.10.5.Compensation13 5.10.6.Delegation of Authority13 5.10.7.Suspension of Sales13 5.11.Certain Additional Powers13 5.11.1.Investments13 5.11.2.Disposition of Assets13 5.11.3.Ownership13 5.11.4.Subscription13 5.11.5.Payment of Expenses13 5.11.6.Form of Holding14 5.11.7.Reorganization, Consolidation, or Merger14 5.11.8.Compromise14 5.11.9.Partnerships14 5.11.10.Borrowing14 5.11.11.Guarantees14 5.11.12.Insurance14 5.11.13.Pensions15 5.12.Meetings and Vote of Trustees15 5.12.1.Regular Meetings15 ii 5.12.2.Special Meetings15 5.12.3.Telephonic Meetings15 5.12.4.Quorum15 5.12.5.Required Vote15 5.12.6.Consent in Lieu of a Meeting15 ARTICLE 6 Officers 16 6.1.Enumeration16 6.2.Qualification16 6.3.Election16 6.4.Term of Office16 6.5.Powers16 6.6.Titles and Duties16 6.6.1.Chairperson of the Board; President16 6.6.2.Vice President16 6.6.3.Treasurer17 6.6.4.Assistant Treasurer17 6.6.5.Secretary17 6.6.6.Assistant Secretary17 6.6.7.Temporary Secretary17 6.7.Resignation, Retirement, and Removal17 6.8.Vacancies18 ARTICLE 7 Transactions with Officers and Trustees 18 7.1.Purchase and Redemption of Shares of the Trust18 7.2.Purchase and Sale of Other Securities18 7.3.Concentration in Any One Issuer18 ARTICLE 8 Service Providers 18 8.1.Investment Adviser18 8.2.Underwriter and Transfer Agent19 8.3.Custodians19 8.4.Administrator19 8.5.Other Contracts19 8.6.Parties to Contracts19 ARTICLE 9 Shareholders’ Voting Powers and Meetings 20 9.1.Voting Powers20 9.1.1.Matters Requiring Shareholders Action20 9.1.2.Separate Voting by Series and Class20 9.1.3.Number of Votes20 9.1.4.Cumulative Voting20 9.1.5.Voting of Shares; Proxies21 9.1.6.Actions Prior to the Issuance of Shares21 9.2.Meetings of Shareholders21 iii 9.2.1.Annual or Regular Meetings21 9.2.2.Special Meetings21 9.2.3.Notice of Meetings21 9.2.4.Call of Meetings21 9.3.Record Dates22 9.4.Quorum22 9.5.Required Vote22 9.6.Adjournments22 9.7.Actions by Written Consent22 9.8.Inspection of Records22 9.9.Additional Provisions23 ARTICLE 10Limitation of Liability and Indemnification 23 10.1.General Provisions23 10.1.1.General Limitation of Liability23 10.1.2.Notice of Limited Liability23 10.1.3.Liability Limited to Assets of the Trust23 10.2.Liability of Trustees23 10.2.1.Liability for Own Actions23 10.2.2.Liability for Actions of Others24 10.2.3.Advice of Experts and Reports of Others24 10.2.4.Bond24 10.2.5.Declaration of Trust Governs Issues of Liability24 10.3.Liability of Third Persons Dealing with Trustees24 10.4.Liability of Shareholders24 10.4.1.Limitation of Liability24 10.4.2.Indemnification of Shareholders25 10.5.Indemnification25 10.5.1.Indemnification of Covered Persons25 10.5.2.Exceptions25 10.5.3.Rights of Indemnification26 10.5.4.Expenses of Indemnification26 10.5.5.Certain Defined Terms Relating to Indemnification26 ARTICLE 11Termination or Reorganization 27 11.1.Termination of Trust or Series or Class27 11.1.1.Termination27 11.1.2.Distribution of Assets27 11.1.3.Certificate of Cancellation27 11.2.Sale of Assets27 11.3.Merger or Consolidation28 11.3.1.Authority to Merge or Consolidate28 11.3.2.No Shareholder Approval Required28 11.3.3.Subsequent Amendments28 11.3.4.Certificate of Merger or Consolidation28 iv ARTICLE 12Amendments 28 12.1.Generally28 12.2.Certificate of Amendment28 12.3.Prohibited Retrospective Amendments29 ARTICLE 13Miscellaneous Provisions 29 13.1.Certain Internal References29 13.2.Certified Copies29 13.3.Execution of Papers29 13.4.Fiscal Year29 13.5.Governing Law29 13.6.Headings30 13.7.Resolution of Ambiguities30 13.8.Seal30 13.9.Severability30 13.10.Signatures31 v Amended and Restated Declaration of Trust of MEMBERS Mutual Funds This DECLARATION OF TRUST is amended and restated as of this day, March 1, 2010, by the Board of Trustees. WHEREAS, the Trustees desire to establish a trust for the purpose of carrying on the business of an open-end management investment company; and WHEREAS, in furtherance of such purpose, the Trustees and any successor Trustees elected in accordance with Article 5 hereof are acquiring and may hereafter acquire assets which they will hold and manage as trustees of a Delaware statutory trust in accordance with the provisions hereinafter set forth; and WHEREAS, this Trust is authorized to issue its shares of beneficial interest in one or more separate series and classes of series, all in accordance with the provisions set forth in this Declaration of Trust; NOW, THEREFORE, the Trustees hereby declare that they and any successor Trustees elected in accordance with Article 5 hereof will hold in trust all cash, securities, and other assets which they may from time to time acquire in any manner as Trustees hereunder, and that they will manage and dispose of the same upon the following terms and conditions for the benefit of the holders of shares of beneficial interest in this Trust as hereinafter set forth. ARTICLE 1 Name and Definitions Section 1.1.Name.This Trust shall be known as the “MEMBERS Mutual Funds” and the Trustees shall conduct the business of the Trust under that name or any other name or names as they may from time to time determine. Section 1.2.Definitions.Whenever used herein, unless otherwise required by the context or specifically provided below: (a)The “1940 Act” refers to the Investment Company Act of 1940 (and any successor statute) and the rules and regulations thereunder, all as amended from time to time; (b)The “Code” refers to the Internal Revenue Code of 1986 (and any successor statute) and the rules and regulations thereunder, all as amended from time to time; (c)“Commission” shall mean the United States Securities and Exchange Commission (or any successor agency thereto); 1 (d)The “DSTA” refers to the Delaware Statutory Trust Act, Chapter 38 of Title 12 of the Delaware Code (and any successor statute), as amended from time to time; (e)“Declaration of Trust” or “Declaration” shall mean this Declaration of Trust as amended or restated from time to time; (f)“Person,” “Interested Person,” and “Principal Underwriter” shall have the meanings given them in the 1940 Act; (g)The “Trust” shall mean the Delaware statutory trust established by this Declaration of Trust, as amended from time to time; (h)“Trustee” and “Trustees” shall mean the signatories to this amended and restated Declaration of Trust so long as such signatories shall continue in office in accordance with the terms hereof, and all other individuals who at the time in question have been duly elected or appointed and qualified in accordance with
